Name: 2004/192/EC: Commission Decision of 25 February 2004 adopting the work plan for 2004 for the implementation of the programme of Community action in the field of public health (2003 to 2008), including the annual work programme for grants (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU finance;  management;  economic policy;  health;  European construction
 Date Published: 2004-02-27

 Avis juridique important|32004D01922004/192/EC: Commission Decision of 25 February 2004 adopting the work plan for 2004 for the implementation of the programme of Community action in the field of public health (2003 to 2008), including the annual work programme for grants (Text with EEA relevance) Official Journal L 060 , 27/02/2004 P. 0058 - 0070Commission Decisionof 25 February 2004adopting the work plan for 2004 for the implementation of the programme of Community action in the field of public health (2003 to 2008), including the annual work programme for grants(Text with EEA relevance)(2004/192/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(1), and in particular Article 110 thereof,Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities(2), and in particular Article 166 thereof,Having regard to Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003-2008)(3), and in particular Article 8 thereof,Whereas:(1) Article 110 of Regulation (EC, Euratom) No 1605/2002 provides that grants are to be subject to an annual programme, to be published at the start of the year.(2) According to Article 166 of Regulation (EC, Euratom) No 2342/2002, the annual work programme for grants is to be adopted by the Commission and must specify the basic act, the objectives, the schedule of calls for proposals with the indicative amount and the results expected.(3) According to Article 15(2) of the Commission Decision of 28 March 2003 on the internal rules on the implementation of the general budget of the European Communities (Commission section), the annual work programme for grants is the financing decision within the meaning of Article 75 of Regulation (EC, Euratom) No 1605/2002 and Article 90 of Regulation (EC, Euratom) No 2342/2002, provided that this constitutes a sufficiently detailed framework.(4) Article 8 of Decision No 1786/2002/EC provides for the adoption by the Commission of an annual plan of work for the implementation of the programme, setting out priorities and actions to be undertaken, including allocation of resources.(5) The work plan for 2004 should therefore be adopted.(6) The measures provided for in this Decision are in accordance with the opinion of the Programme Committee issued,HAS DECIDED AS FOLLOWS:Sole ArticleThe 2004 work plan for the implementation of the programme of Community action in the field of public health (2003 to 2008), as set out in the Annex, is adopted.The Director-General for Health and Consumer Protection shall publish the annual programme and ensure its implementation.Done at Brussels, 25 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 248, 16.9.2002, p. 1.(2) OJ L 357, 31.12.2002, p. 1.(3) OJ L 271, 9.10.2002, p. 1.ANNEXCommunity action in the field of public health (2003-2008)Work plan 20041. GENERAL INTRODUCTION1.1. Legal contextOn 23 September 2002, the European Parliament and the Council adopted a decision establishing a programme of Community action in the field of public health (2003-2008)(1).The general objectives of the programme are:(a) to improve information and knowledge for the development of public health;(b) to enhance the capability of responding rapidly and in a coordinated fashion to health threats;(c) to promote health and prevent disease through addressing health determinants across all policies and activities.The programme shall thereby contribute to:(a) ensuring a high level of human health protection in the definition and implementation of all Community policies and activities, through the promotion of an integrated and intersectoral health strategy;(b) tackling inequalities in health;(c) encouraging cooperation between Member States in the areas covered by Article 152 of the Treaty.These general objectives shall be pursued by means of the actions listed in the Annex attached to the Decision. In Article 3, the Decision sets out different forms of activities in order to implement the actions under five main headings (activities related to the monitoring and rapid reaction systems; activities on health determinants; activities related to legislation; activities related to consultation, knowledge and information; promotion of co-ordination at European level of non-governmental organisations).These objectives, actions and activities provide the reference framework for the programme's work plans, which are established annually, and set out priority actions for the work to be undertaken, including the allocation of resources.The 2003 call for proposals, based on the work plan for that year, attracted 427 project applications requesting support totalling over EUR 500 million, 10 times the available budget for 2003. This is a clear indication of the enormous interest generated by the new programme and the work of the European Community in public health in general. In view of this over-subscription, only a limited number of the applications submitted could be supported under the 2003 budget. However these projects will enable effective actions to be launched under many of the priority areas of the work plan. The 2004 work plan aims to build upon the foundations laid last year.In 2004 10 acceding States will have full EU membership and will participate fully in the programme, not merely as "active observers" in the meetings of the Committee of Member States' representatives assisting the Commission. The Commission will ensure not only their effective involvement but also that of the three applicant countries and the EEA/EFTA States in the implementation of the programme.1.2. Policy contextThe public health programme is a key instrument underpinning the development of the Community's health strategy In Article 2(3), the programme decision stipulates that it shall contribute to the promotion of an integrated and inter-sectoral strategy. One key element is to develop links with relevant Community programmes and actions and with regional initiatives, in order to promote synergy and avoid overlapsActions under the programme should inform, support and advance policy development and implementation in priority areas of the Community's health strategy. The Commission intends to present a Communication in 2004 concerning the further development of this strategy. The programme plays an important role in accompanying this process. Policy development fully involves key stakeholders in the health field, notably through the EU Health Forum.Integration and coordination between projects linking actions to address a specific public health issue will be encouraged. For example, work on health information and knowledge should support proper planning and targeting of rapid reaction activities, and actions to tackle health determinants. Advantage will be taken of the activities of the working parties for the support of the health monitoring system which are to be established in 2003, and of the committees and working groups that have been established in the area of health threats.Synergy and complementarity will be pursued with the work undertaken by the relevant international organisations working in the health field, such as the World Health Organisation (WHO), the Council of Europe and the Organisation for Economic Cooperation and Development (OECD), and cooperation with them will be further strengthened in implementing the activities of the programme. Cooperation with third countries will also be developed, in order to share experiences and best practice.Following the experience with the 2003 work plan, it has been decided not to group together a number of actions, as was done last year, as cross-cutting themes, but the Commission will be particularly interested in projects which address the inequalities agenda, assist the enlargement process; promote best practice in the field of public health, strengthen public health capacity and skills and help prepare the establishment of the EU Centre for Disease Prevention and Control(2), by ensuring the continuity of support for key networks in the field of communicable diseases until the coming into operation of the proposed European Centre provides the budget to give financial support to the work of these networks.For information and guidance, the following areas of work have been identified as priority areas for 2004:1. health information: developing and coordinating the health information system; Operating the health monitoring system; mechanisms for reporting and analysis of health issues and producing public health reports; improving access to and transfer of data at EU level (EU public health portal) and other publishing platforms; eHealth; health impact assessment; cooperation between Member States on health policy;2. health threats: surveillance development and integration; safety of blood and organs; strategies for antimicrobial resistance control; networking and quality improvement of laboratories; targeted capacity building;3. health determinants: tobacco; alcohol; drugs; nutrition and physical activity; sexual and reproductive health; mental health; injury prevention; environmental health determinants; socioeconomic determinants of health; health promotion in particular settings; training in public health; disease prevention, in particular cardiovascular diseases, cancer and diabetes.The sixth Framework Programme of the European Community for research(3) provides for scientific support to Community policies. This specific research is intended to provide support to policies that are targeted precisely on needs, "demand-driven", coherent across the various Community policy areas and sensitive to changing policies. Priority tasks have been developed in close collaboration with Commission services including the Directorate-General for Health and Consumer Protection. The tasks with relevance to public health can be found in the specific programme for research, technological development and demonstration 'Integrating and Strengthening the European Research Area (2002-2006)(4), under "Policy-oriented research", strand 2, "Providing health, security and opportunity to the people of Europe".The areas with relevance to public health under "Providing health, security and opportunity to the people of Europe" are:1.2.1. health determinants and the provision of high quality and sustainable health care services and pension systems (in particular in the context of ageing and demographic change);1.2.2. public health issues, including epidemiology contributing to disease prevention and responses to emerging rare and communicable diseases, allergies, procedures for secure blood and organ donations, non-animal test methods;1.2.3. the impact of environmental issues on health (including safety at work and methods for risk assessment and the mitigation of risks of natural disasters to people);1.2.4. issues related to civil protection (including biosecurity and protection against risks arising from terrorist attacks), and crisis management.The intention is that research carried out in these areas will complement the priority areas as identified in the 2004 Work Plan for Community action in the field of public health, thus underpinning the development of the Community's health strategy. The latest call for proposals (third call) was published on 10 October 2003 and closed on 13 January 2004(5).1.3. Allocation of resourcesActions under this programme must contribute to a high level of health protection and improve public health. Funding can be through project grants and public contracts (tenders).This work plan gives an overview of the actions to be launched in 2004. Some will be implemented through a call for proposals "Public Health - 2004" to be published in the Official Journal in February 2004, as an indicative date. The rules, criteria and procedures for selecting and financing projects to implement the actions of the programme set out in the document "Rules, criteria and procedures for the selection and funding of actions under the public health programme" (cf. Decision C(2003) 690 of 10 March 2003 published in OJ C 62, 15.3.2003, particularly the sections 1.1, 1.2, 1.3, 2, 3.A, 3.B (14, 15, 16, 17, 19, 20), are also applicable for the call "Public Health - 2004".Applicants have two months to submit proposals from the date of publication of the call for proposals in the Official Journal.It is estimated that after this deadline a further five months will be necessary to undertake all the procedures leading to the Commission decision on financial assistance.Specific calls for tenders will be published which refer to the section(s) of the work plan that they cover.The budget line for the operational credits is 17 03 01 01 - Public health (2003 to 2008).The budget line for the administrative credits is 17 01 04 02 - Public health (2003 to 2008) - Expenditure on administrative management.The financial envelope of the programme for the period 2003 to 2008 is EUR 312 million. The budget available for 2004 (commitments) is estimated at around EUR 58750000 (EU 25)(6)/EUR 52222223 (EU 15). To this budget should be added:- the contribution of EEA/EFTA countries: estimated at around EUR 1281150 (EU 25)(7)/EUR 1190800 (EU 15),- the contribution of the three applicant countries (Bulgaria, Romania and Turkey): estimated at around EUR 1317621(8).The global budget for 2004 is therefore estimated at around EUR 61348771 (EU 25)(9)(10)/EUR 54730644 (EU 15)(11).This includes both resources for the operational budget (grants and calls for tenders), and resources for technical and administrative assistance and support expenditure (including structural arrangements for the implementation of the programme).The total for the operational budget is estimated at around EUR 53720616 (EU 25)(12)(13)/EUR 47942000 (EU 15)(14).The total for the administrative budget is estimated at around EUR 7628155 (EU 25)(15)(16)/EUR 6788644 (EU 15)(17).As far as the allocation of resources is concerned, a balance between the programme's different priority areas will be maintained. However, the first priority area will receive slightly more than the other two so that the financial envelope will be split 36 % (in particular to allow for action on exchange of information on rare diseases), 32 % and 32 %(18). This estimate has been reviewed compared to 2003 in order to take into account the budget which has been finally implemented for each priority area. This estimate will have also to be reviewed in light of the number, quality and scale of projects and tenders submitted for implementing the work plan 2004. It is proposed to spend less than 10 % of the operational budget on calls for tenders. The indicative global amount for the call for tenders would be up to EUR 5372062 (EU 25)(19)(20)/EUR 4794200 (EU 15)(21). As a consequence, the indicative global amount for the call for proposals would be estimated at around EUR 48348554 (EU 25)(22)(23)/EUR 43147800 (EU 15)(24).Given the complementary and motivational nature of Community grants, at least 40 % of the project costs must be funded by sources other than the "Public Health" programme. Consequently, the amount of the financial contribution under this programme can, in principle, be up to 60 % of the eligible costs for the projects considered. The normal amount is likely to be less than 60 %. The Commission will determine in each individual case the maximum percentage to be awarded.Exceptionally, however, a maximum co-financing of 80 % of eligible costs could be envisaged where a project has a significant European added value, involves the acceding States and applicant countries in a substantial manner, as well as having regard to the cross-cutting themes set out above.The running period of any projects to be co-funded should normally not exceed a maximum of three years.2. PRIORITY AREAS FOR 2004For the sake of clarity, the actions are grouped in sections corresponding to the priority areas referred to in 1.2: health information, health threats and health determinants. Each action refers to the corresponding Article/Annex of Decision No 1786/2002/EC.The work plan for 2003 had to lay down the foundation for the implementation of the comprehensive public health programme. Given the very broad work plan for that year, a narrower one for 2004 is appropriate. In the 2004 work plan the resources of the programme will be concentrated on a smaller number of key priorities and areas for action (26 instead of 29). These have been identified taking into account the need for supporting Member States' actions and enhanced cooperation in the EU context, legal obligations and their implementation, major concerns that have been identified by the European Council, the Council and the Parliament; and finally the need to ensure continuity of activities launched under the previous public health programmes(25) where they have clearly demonstrated their value and relevance for this new programme, as well as the actions that were co-financed under the call for proposals of 2003. Nevertheless, it is forecasted to reduce the number of areas for action for the future work plans in order to favour action areas for which few proposals have been selected.Activities which are foreseen by the programme but which have not been identified as priorities for 2004 can be addressed only if funds remain after the priorities have been covered. The 2004 priority actions are the following:2.1. Health informationBuilding on projects resulting from calls for proposals and tender supported in the 2003 work programme on health information and knowledge, the development of a sustainable information and knowledge system at EU level will be continued. It involves the definition, collection and exchange of data. The outputs of the system - including reports and analyses focusing on specific population groups or health concerns - will lead to policy-related material at Community level.2.1.1. Developing and coordinating the health information and knowledge system (Article 3(2)(d), Annex, points 1.1, 1.3)This action aims at developing the strategy for health information and knowledge, and creating the necessary coordinating and advisory structures, tackling the enlargement issues and contributing to the overall planning process for implementing the health information and knowledge system. Cooperation with international organisations, such as the WHO, its observatories and OECD, will be maintained, strengthened and implemented at practical level, with a view to simplifying the data provision.The elements that need to be implemented are:1. putting into operation the "first phase set of EU health indicators" with collection of related data:(http://europa.eu.int/comm/health/ ph_information/indicators/ indic_data_en.htm);2. further development of the technical scientific work on EU health indicators and improving existing indicators definitions;3. continuing support to the network of competent authorities for health information and knowledge, and ensuring effective involvement of enlargement countries and international organisations;4. starting with the coordinating of the network of working party leaders (see 2.1.2).2.1.2. Operating the health information and knowledge system (Article 3(2)(d), Annex, points 1.1, 1.4)This action aims at progressively operating a single and comprehensive EU health information and knowledge system. The system should be capable of integrating information and knowledge on the widest number of public health topics according to the requirements of the system.The system will draw support from a series of working parties (either existing or to be created) addressing specific themes in public health. The statistical element of the system will be developed, in collaboration with Member States, using as necessary the Community statistical programme to promote synergy and avoid duplication. Appropriate arrangements will thus be made between the working parties established under this programme and the structures under the Community statistical programme 2003 to 2007(26). Joint actions will be launched such as for further analysis of available data, completing the databases and improving the quality and comparability of the data. Similar coordination should also be ensured with other concerned international organisations, such as the WHO and OECD.- Analyse time series for the "first phase set of EU core health indicators" for which data is available in Eurostat (see also:http://europa.eu.int/comm/health/ ph_information/indicators/ indic_data_en.htm).- Adapting data from ad hoc data collections into routine data collection with a view to producing regular time series for health indicators.- In the context of the health system's working party, develop work on appropriate data collection to support the "first phase set of EU core health indicators".- Implement modules of the European Health Interview Survey, to support the "first phase set of EU health indicators"(27).The following working parties are supported in the following fields:1. lifestyle and other health determinants (including sexual and reproductive health aspects);2. morbidity: (including cancer and rare diseases);3. health systems (including prevention and promotion aspects);4. health and Environment (including specific settings such as workplace, school or hospital settings);5. mental health;6. accidents and injuries (including self-inflicted injuries, suicide and violence aspects).A working party on Community health indicators shall be set up.Work of existing European level data and information networks may be supported, taking account of already funded activities.Social inequalities, gender mainstreaming and age-related aspects will be integrated in the tasks of each working party.Concerning rare diseases (Annex 2.3) and the working party on morbidity, rare diseases, including those of genetic origin, life-threatening or chronically debilitating diseases which are of such low prevalence that special combined efforts are needed to address them. As a guide, low prevalence is taken as prevalence of less than five per 10000 in the EU. Priority actions will be:1. exchange of information using existing European information networks on rare diseases. The information will comprise the disease name, prevalence rate in the EU, synonyms, a general description of the disorder, symptoms, causes, epidemiological data, preventive measures, standard treatments (e.g. orphan drugs), clinical trials, diagnostic laboratories and specialised consultations, research programmes and sources of further information. The availability of this information will be made widely known, including via the Internet;2. development of strategies and mechanisms for exchange of information among people affected by a rare disease, or volunteers and professionals involved, and coordination at Community level to encourage continuity of work and transnational cooperation.2.1.3. Develop mechanisms for reporting and analysis of health issues and producing public health reports (Article 3(2)(d), Annex, points 1.3, 1.4)The following topics will be given priority:1. health status including lifestyle and other health determinants;2. issues relating to sexual and reproductive health;3. economic and social consequences of accidents and injuries in the EU, including self-inflicted injuries, suicide and violence aspects;4. ageing and health;5. health and gender;6. children and young people's health;7. health and environment in specific aspects;8. unemployment, poverty and health.Moreover, there will be continued collaboration with the Health Evidence Network (HEN) managed by the WHO European region.2.1.4. Improving access to and the transfer of data at EU level (Article 3(2)(d), Annex, points 1.6, 1.7, 1.8)The action consists of the provision of a flexible technology platform aimed at improving information and knowledge for citizens, through the creation of a public health portal. Initiatives to be implemented in 2004 are:1. user networking, maintenance and improvements of the current information transfer and early warning systems;2. development of the portal;3. maintaining and developing the European Union Health Information Network (Euphin);4. circulating information processed by the working parties (see 2.1.2);5. linking content production, European Union Public Health Information Network (Euphin), and the health portal;6. linking with other portal initiatives, particularly the G10 pharmaceutical initiative.2.1.5. eHealth (Article 3(2)(d), Annex, points 1.7, 1.8)The aim of the action is to promote the development of eHealth in the EU, based on the results of projects financed under the research programmes (see www.cordis.lu). It will be developed in close association with the eEurope programme.Through action on health information and knowledge, a sustainable information system at EU level will be further developed. It involves the definition, collection and exchange of data, building on data that are available or collectable, taking into account of the position in the Member States and applicant countries. The outputs of the system - including reports and analyses focusing on specific population groups or health concerns - will lead to policy spin-offs at Community level.2.1.6. Cooperation between Member States (Article 3(2)(d), Annex, point 1.5)The increased interconnection between health systems and health policies raises many health policy issues and scope for developing cooperation between Member States. In 2004, work will be supported taking account of the high-level process of reflection on patient mobility and health care developments in the European Union.The following actions will be priorities:1. quality assurance in Europe: this work will take stock of activities and initiatives related to quality assurance and improvement and accreditation systems across Europe, and develop perspectives for networking and collaboration, in particular at EU level also covering patient safety;2. pilot projects for cross-border cooperation in health services: the intention is to help develop cooperation, in particular in border regions, where this has not been developed before, and to identify potential benefits and problems associated with such cooperation;3. issues related to the movement of health professionals: there has been some concern that the movement of health professionals could have unintended effects both for health systems and for health status in sending and receiving countries. Projects should identify potential difficulties which arise, particularly in view of established re-accreditation and quality assurance systems;4. economics and health: contribute to a better understanding of whether, why and how investing in health across all sectors has economic benefits to provide an important conceptual contribution to the Community's work on health. Actions should aim to strengthen understanding of these links, and should be developed in close cooperation with other relevant international organisations.2.1.7. Health impact assessment (Article 3(2)(c), Annex, point 1.5)A major objective of the programme is to develop a better understanding of the effects of Community policies and actions on health. Effective means are required to ensure that they support health and that health benefit becomes a key concern of, and is integrated into, policy development.A series of pilot studies on the health impact of particular Community actions and initiatives (including mental health), stressing also lessons learnt in the process of conducting the studies, will be supported in 2004. These should cover in particular policy areas with a clear link to key health determinants, such as agriculture and nutrition, taxation and trade.2.2. Responding rapidly and in coordinated fashion to health threatsActivities under this section aim to support the development and integration of sustainable and Member State-backed or overseen systems for collecting, validating, analysing and disseminating data and information that address the needs for preparedness and rapid response to public health threats and emergencies. They would assist in particular the cooperation undertaken under the Community network on communicable diseases(28) and other Community legislation in public health, support the European Community dimension of relevant projects, support the extension of the scope of existing projects to cover all Member States, acceding, applicant and EEA/EFTA countries and promote evaluation, rationalisation and integration of existing arrangements for networking and other forms of collaboration.Other essential complementary activities (public information, prevention, education), e.g. on HIV/AIDS and sexually transmitted diseases, fall under other sections of this work plan.Activities regarding countering the threat of deliberate release of biological agents will be undertaken in tandem with ongoing activities on communicable diseases. These and the activities on deliberate releases of chemical agents are being developed following the conclusions of the Health Ministers of 15 November 2001 and the consequent "Programme of cooperation on preparedness and response to biological and chemical attacks" (health security). The timetable for implementing these actions has been extended for a further period of 18 months since May 2003 following the agreement of the Health Security Committee.2.2.1. Surveillance (Article 3(2)(a), Annex - point 2.1)The aim is to facilitate and accelerate the cooperation within the Community network on epidemiological surveillance and control of communicable diseases. Activities should be inspired by the Commission's proposal to establish a European Centre for Disease Prevention and Control (cf. footnote 2). Priority will be given to merging networks to make them more manageable with existing resources and establishing surveillance networks that address in an integrated fashion priority diseases and agents. Moreover, support will be provided for evaluating and modifying existing networks to improve quality and comparability of data and extend their scope (covering more diseases/pathogens) and coverage (including the acceding, applicant and EEA/EFTA countries).2.2.2. Exchanging information on vaccination and immunisation strategies (Article 3(2)(a), Annex, points 2.4, 2.5)The aim is to promote good practices in vaccinology priority setting, strategic planning and decision-making (based on scientific evidence and rationale) in childhood immunisation policies and in preparedness strategies (such as pre-event vaccinations or stockpiling), for serious health threats such as pandemic influenza and bioterrorism.2.2.3. Health security and preparedness (Article 3(2)(a), Annex, point 2.4)This action aims to develop methods and strategies to prepare Member States, acceding, applicant and EEA/EFTA countries, and the Community as a whole, for potential threats of deliberate release of biological or chemical agents. Priority will be given to:1. collaboration on laboratory diagnostics for biological agents;2. exploring the feasibility of setting up a surveillance system for syndromes caused by exposure to chemicals recorded by poison centres, and for detection of chemicals that might be used in attacks;3. decontamination of ventilation systems and decontamination of water systems after a biological/chemical agent attack;2.2.4. Safety of blood, tissues and organs (Article 3(2)(a), Annex, points 2.6, 2.7)The priority action related to blood under the 2004 work plan aims to support the development and implementation of quality management programmes to improve the safety of blood donations to be carried out in the Community.The priority on organs aims to develop a strategy for the EU in order to raise awareness and increase availability of organs used for transplantation.2.2.5. Antimicrobial resistance (Article 3(2)(a), Annex, point 2.9)Activities should support the "Strategy against antimicrobial resistance" as laid down in a Communication of the Commission of July 2001(29). Priority will be given to developing principles and guidelines for best practice on the prudent use of antimicrobial agents in human medicine together with competent authorities and to activities that foster education and intervention programmes aimed at the health professionals and hospitals to combat antimicrobial resistance.2.2.6. Supporting the networking of laboratories (Article 3(2)(a), Annex, point 2.4)This action aims to support networking and cooperation between European laboratories; and to promote quality assurance, implementation of schemes of accreditation and standardisation of laboratory methods in order to ensure comparability of data. Priority will be given to external quality assurance of microbiological laboratories, quality improvement, proficiency assessment and accreditation schemes to develop networks of reference laboratories and enhance the capabilities of public health laboratories.2.2.7. Capacity building (Article 3(2)(a), Annex, point 2.2)This action aims to enhance cooperation at Community level by developing and extending to acceding, applicant and EEA/EFTA countries the European capacity for provision of public health expertise when mounting a response. It aims to provide training, common methodologies and hands-on experience in investigative epidemiology, holistic public health approaches and state-of-the-art laboratory techniques and analyses.2.3. Health determinantsTackling major health determinants is of great potential for reducing the burden of disease and promoting the health of the general population. Health determinants can be categorised as personal behaviour and lifestyles, influences within communities which can sustain or damage health, living and working conditions and access to health services and general socioeconomic, cultural and environmental conditions.Effective work on health determinants calls for a variety of approaches. For certain determinants a settings approach has proven to be particularly effective. For example, creating supportive environments in communities can strengthen social capital and facilitate the uptake of healthy behaviour. Healthcare services are both important contributors to health, and settings for health promotion and disease prevention. Equally, focusing on individual health situations can sometimes be the best approach for achieving concrete results. However, the wider determinants of health are best tackled by policy initiatives on a more general level.The aim of Community action in this area is twofold. First, to encourage and support the development of actions and networks for gathering, providing and exchanging information in order to assess and develop Community policies, strategies and measures, with the purpose of establishing effective interventions aimed at tackling the determinants of health. Second, to promote and stimulate countries' efforts in this field, for example, by developing innovative projects which will stand as examples of effective practice.The following principles apply to the actions listed below. First, wherever possible, the experience gained under previous Community public health programmes and the previous funding round under this programme will be built upon. Second, socioeconomic factors are an important reason for variations in health status across Europe. In addition to the specific actions launched in this area (as outlined in under 2.3.9 below), addressing these factors will be considered in all actions aimed at tackling lifestyle-related health determinants. Finally, life cycle approaches - and in particular the problems related to the ageing population - will be taken into account when addressing health determinants.The priorities identified for 2004 are the following:ADDICTION2.3.1. Tobacco (Article 3(2)(b), Annex, point 3.1)Encourage and support tobacco control measures and tobacco prevention actions.2.3.1.1. Smoking prevention and cessation1. Policies and best practices on smoking cessation and health education2. Promote strategies aimed at protecting the population from the risk of passive smoking3. Promote strategies to "de-normalise" smoking, including strategies and measures to reduce the prevalence of smoking4. Promote the positive role that healthcare professionals can have in smoking prevention and cessation policiesThese actions will be developed in coordination with activities undertaken within the framework of the Community Tobacco Fund, to avoid duplication and create synergies.2.3.1.2. Legislative measuresA comprehensive legislative programme is part of the Commission's overall strategy to tackle smoking as a key health determinant. Up till the end of 2004, this legislative programme includes the examination of the possibility of a future legislative instrument on ingredients and Commission decisions/regulations on measurement methods, health warnings and marking and tracing.Moreover, the Commission is required to produce a report on the application of the Tobacco Products Directive(30).The Commission will also follow closely the implementation of the Tobacco Advertising Directive(31) and propose the necessary amendments to the Directive.Furthermore, following the signature of the WHO Framework Convention on Tobacco Control, the Commission will actively participate in the works of the open-ended intergovernmental group which will be set to prepare the first session of the conference of the parties.There is a need to establish and document a solid scientific basis for each legal instrument in the field of tobacco control. Moreover, the preparatory work for future legislation needs to be intensified. For these reasons, actions will be taken in the following areas, involving the use of calls for tender:1. Legal data collection, scientific and technical advice for- the elaboration of a proposal on ingredients in full coordination with work on ingredients currently taking place in the Joint Research Centre of the Commission,- the preparation of decisions/regulations on measurement methods,- the preparation of decision/regulations on health warnings,- the preparation of decision/regulations on marking/tracing.2. Analysing Member States legislation's regarding the sponsorship in or of the printed media and information society services with a view to promoting tobacco products.3. Assessment of the situation in Member States regarding indirect advertising and sponsorship of events or activities without cross-border effect.2.3.2. Alcohol (Article 3(2)(b), Annex, point 3.1)In order to combat the social and health problems caused by alcohol, one of the key health determinants in the Community, advertising practices should be addressed by assessing the enforcement of national laws and self-regulation on the advertising and marketing of alcoholic beverages in the Member States.2.3.3. Drugs (Article 3(2)(b), Annex, point 3.1)In order to support the follow-up of the Council recommendation of 18 June 2003 on the prevention and reduction of health-related harm associated with drug dependence, the development of the inventory of activities in cooperation with EMCDDA(32) will continue.Proposals involving a lifestyle approach addressing abuse of all substances with addictive potential, especially in recreational places (e.g. nightclubs) and prisons will be encouraged. Specific emphasis will be given to actions developing best practices, disseminating information and improving communication in these areas using modern communications methods.POSITIVE HEALTH2.3.4. Nutrition and physical activity (Article 3(2)(b), Annex, point 3.1)Developing work to identify best practice and to take forward coherent strategies on nutrition and physical activity in the Community, which should provide recommendations and support to Member States. Emphasis will be on innovative measures and approaches to improve dietary habits, excess weight and obesity, and physical activity habits in all population groups.In 2004, the following actions can be supported:1. identify, network and disseminate best practice on strategies and actions to combat overweight and obesity;2. identify, network and disseminate best practice on strategies and actions to support physical activity;3. including nutrition and physical activity aspects in the training curricula of teachers, health professionals and catering/hospitality workers.There should be an emphasis on a proper evaluation of the results of the interventions.2.3.5. Sexual and reproductive health (Article 3(2)(b), Annex, point 3.1)Taking account of information from the health monitoring system, develop health promotion strategies and define best practices to address sexual education (teenage pregnancy, family planning) and prevention of sexually transmitted diseases such as HIV/AIDS, including consideration of approaches in school settings and those targeting specific groups.2.3.6. Mental health (Article 3(2)(b), Annex, point 3.1)The health promotion programme has supported a series of projects and interventions relating to mental health and the Council has adopted Conclusions on the promotion of mental health(33).In addition, in the health information strand of the current public health programme, a specific working party has been established to focus on data and information collection and diffusion relating to mental health.Building on a review of existing best practices, the development of strategies for the implementation of interventions in relevant settings aiming at promoting mental health will be financially supported, with an emphasis on preventing suicide and depression. There will be also a specific focus on eating disorders (anorexia, bulimia) and their prevention in young people, as well as on creating supporting environments (including mental health promotion in the family setting).2.3.7. Injury prevention (Article 3(2)(b), Annex, point 3.1)Injuries are a major challenge and cause of mortality and invalidity in particular among children, adolescents and elderly. In 2004, an evidence-based inventory of best practices and efficient policies will be made.SOCIAL AND ENVIRONMENTAL DETERMINANTS2.3.8. Environmental health determinants (Article 3(2)(b), Annex, point 3.1)Work on environmental health determinants will take account of the European health and environment strategy as set out in the Commission's communication of 11 June 2003(34).Priority will be given in 2004 to actions which support the development of health and environment policies and strategies, and the integration of health and environment concerns in other Community policies. A specific focus will be on the provision of advice and expertise to develop activities, including legislative work and other initiatives on health aspects related to the environment, particularly in relation to air pollution (including indoor air pollution) and electromagnetic fields(35).2.3.9. Socioeconomic determinants of health (Article 3(2)(b), Annex, point 3.2)Tackling socioeconomic determinants will continue to be a key priority for the programme. In 2004, work will be supported on:1. identifying effective strategies to address inequalities in health and the health impact of socioeconomic determinants in specific settings and for population groups which are particularly affected, in particular in socially excluded, minority and migrant populations;2. develop work on strategies to address the health effects of unemployment and precarious employment conditions.2.3.10. Health promotion in particular settings (Article 3(2)(b), Annex, point 3.5)1. Promote health in schools through the European Network of Health-Promoting Schools in cooperation with the Member States, Council of Europe and the WHO. Emphasis will be put on enabling all schools to benefit from developing work and best practice from the network, improving the coverage of the network and developing further best practices in concrete areas.2. Promote health in the workplace through strengthening networking and collaboration between relevant organisations. Building on identified models of good practice for workplace health promotion, develop implementation strategies that focus on a sustainable development of health in the workplace and enhance implementation across economic sectors in Member States. A particular emphasis will be on creating smoke-free environments at the workplace.2.3.11. Training in public health (Article 3(2)(b), Annex, point 3.6)In 2004, priority will be given to promote cooperation between educational institutions on the content of training courses and support the development of common European training courses in the field of public health, building on initiatives such as the European Masters programmes in public health and the programme for intervention epidemiology training (EPIET).2.3.12. Disease prevention (Article 3(2)(b), Annex, point 3.1)Building on the achievements under previous public health programmes, in particular cancer programmes(36), a comprehensive analysis as well as an inventory and future development of existing guidelines and best practice recommendations and perspectives for the future addressing main public health relevant diseases, such as cancer, cardiovascular diseases and diabetes, will be made.(1) Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003-2008) (OJ L 271, 9.10.2002, p. 1).(2) Proposal for a regulation of the European Parliament and of the Council establishing a European Centre for Disease Prevention and Control (COM(2003) 441 final - COD (2003) 174).(3) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(4) OJ C 243, 10.10.2003, p. 85. Link to third call FP6 policy-oriented research on CORDIS: http://fp6.cordis.lu/fp6/ call_details.cfm?CALL_ID=83(5) Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003-2008) (OJ L 271, 9.10.2002, p. 1).(6) Indicative amount, under the approval of the Budget Authority.(7) Proposal for a regulation of the European Parliament and of the Council establishing a European Centre for Disease Prevention and Control (COM(2003) 441 final - COD (2003) 174).(8) Indicative amount: this figure is a maximum amount and depends on the effective amount of the contribution paid by the candidate countries.(9) Proposal for a regulation of the European Parliament and of the Council establishing a European Centre for Disease Prevention and Control (COM(2003) 441 final - COD (2003) 174).(10) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(11) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(12) Proposal for a regulation of the European Parliament and of the Council establishing a European Centre for Disease Prevention and Control (COM(2003) 441 final - COD (2003) 174).(13) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(14) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(15) Proposal for a regulation of the European Parliament and of the Council establishing a European Centre for Disease Prevention and Control (COM(2003) 441 final - COD (2003) 174).(16) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(17) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(18) Each of these percentages could vary by up to 20 %.(19) Proposal for a regulation of the European Parliament and of the Council establishing a European Centre for Disease Prevention and Control (COM(2003) 441 final - COD (2003) 174).(20) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(21) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(22) Proposal for a regulation of the European Parliament and of the Council establishing a European Centre for Disease Prevention and Control (COM(2003) 441 final - COD (2003) 174).(23) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(24) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1).(25) Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in the field of public health (1996 to 2000) (OJ L 95, 16.4.1996, p. 1).Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000) (OJ L 95, 16.4.1996, p. 9).Decision No 647/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on the prevention of AIDS and certain other communicable diseases within the framework for action in the field of public health (1996 to 2000) (OJ L 95, 16.4.1996, p. 16).Decision No 102/97/EC of the European Parliament and of the Council of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996-2000) (OJ L 19, 22.1.1997, p. 25).Decision No 1400/97/EC of the European Parliament and of the Council of 30 June 1997 adopting a programme of Community action on health monitoring within the framework for action in the field of public health (1997 to 2001) (OJ L 193, 22.7.1997, p. 1).Decision No 372/1999/EC of the European Parliament and of the Council of 8 February 1999 adopting a programme of Community action on injury prevention in the framework for action in the field of public health (1999 to 2003) (OJ L 46, 20.2.1999, p. 1).Decision No 1295/1999/EC of the European Parliament and of the Council of 29 April 1999 adopting a programme of Community action on rare diseases within the framework for action in the field of public health (1999 to 2003) OJ L 155, 22.6.1999, p. 1).Decision No 1296/1999/EC of the European Parliament and of the Council of 29 April 1999 adopting a programme of Community action on pollution-related diseases in the context of the framework for action in the field of public health (1999 to 2001) OJ L 155, 22.6.1999, p. 7).Decision No 521/2001/EC of the European Parliament and of the Council of 26 February 2001 extending certain programmes of Community action in the field of public health adopted by Decisions No 645/96/EC, No 646/96/EC, No 647/96/EC, No 102/97/EC, No 1400/97/EC and No 1296/1999/EC and amending those Decisions (OJ L 79, 17.3.2001, p. 1).(26) Decision No 2367/2002/EC of the European Parliament and of the Council of 16 December 2002 on the Community statistical programme 2003 to 2007 (OJ L 358, 31.12.2002, p. 1).(27) The European Health Interview Survey is an action field in order to provide statistics and indicators for the Member States, the acceding countries, the applicant countries and the EFTA/EEA countries. This information could be based on interviews.(28) Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community (OJ L 268, 3.10.1998, p. 1).Commission Decision 2000/96/EC of 22 December 1999 on the communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (OJ L 28, 3.2.2000, p. 50).Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (OJ L 62, 15.3.1993, p. 38).Commission Decision 2002/253/EC of 19 March 2002 laying down case definitions for reporting communicable diseases to the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (OJ L 86, 3.4.2002, p. 44).Commission Decision 2000/57/EC of 22 December 1999 on the early warning and response system for the prevention and control of communicable diseases under Decision No 2119/98/EC of the European Parliament and of the Council (OJ L 21, 26.1.2000, p. 32).(29) See http://europa.eu.int/comm/health/ index_en.htm.(30) Directive 2001/37/EC of the European Parliament and of the Council on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products (OJ L 194, 18.7.2001, p. 26).(31) Directive 2003/33/EC of the European Parliament and of the Council of 26 May 2003 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the advertising and sponsorship of tobacco products (OJ L 152, 20.6.2003, p. 16).(32) European Monitoring Centre on drugs and drugs addiction.(33) Council resolution of 18 November 1999 (OJ C 86, 24.3.2000, p. 1).(34) Communication from the Commission to the Council, the European Parliament and the European Economic and Social Committee - A European Environment and Health Strategy (COM(2003) 338 final).(35) Actions would in particular be linked to the revision of Council Recommendation 1999/519/EC of 12 July 1999 on the limitation of the exposure of the general public to electromagnetic fields (0 Hz to 300 GHz) (OJ L 199, 30.7.1999, p. 59).(36) Proposal for a Council recommendation on cancer screening (COM(2003) 230 final).